Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34-39, 42-49, 52, 53, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0166390 by Blow et al. (Blow) in view of US 2005/0193006 by Bandas (Bandas).
With respect to claim 34, Blow teaches a method of operation by a wireless device configured for operation in a wireless communication network, (Fig. 1, 7, 8, paragraphs 25, 28, 70-76) the method comprising: 
receiving a preview digital image from a computer server node via a wireless connection to the wireless communication network;(Fig. 1, 8, paragraph 76 – wireless device downloads a media file which can have a higher resolution version available.  Thus the original lower resolution version can be interpreted as a “preview” image)
determine whether the preview digital image contains a representation of a known object of interest; (Fig 8, paragraph 25, 28, 29 76 – user decides if the image contains the object to interest in determine if the higher resolution should be requested)
responsive to a positive determination: transmitting an indication of the positive determination to the computer server node via the wireless connection; (Fig, 8, paragraph 76 – if a higher resolution is desired based on positive interest, a request for the higher resolution version is sent)
receiving, in response to the transmitted indication, an enhanced digital image from the computer server node corresponding to the preview digital image, or receiving additional image data from the computer server node and forming an enhanced version of the preview digital image using the additional image data; (Fig. 8 paragraph 76 – higher resolution version is received and can be displayed) 
and storing the enhanced digital image or the enhanced version of the preview digital image at least temporarily in the wireless device. (Fig. 8 paragraph 76 – higher resolution version is received and can be displayed indicating storage in some manner)
Blow does not explicitly teach applying object recognition processing to the preview digital image for determining the object of interest.  Bandas teaches that object recognition can be used in determining whether an image contains a representation of a known object of interest. (Paragraph 13, 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the interest determination of Blow include object recognition as in Bandas.  One would be motivated to have this as the efficiency of identifying particular objects as in Bandas (Paragraphs 2-5) would be beneficial in improving the interest determination of Blow.
With respect to claim 35, Blow as modified teaches the method of claim 34, wherein the known object of interest is known from local information or extracted data therefrom, the local information being resident in the wireless device and associated with a user. (based on the same rationale of the combination above, Bandas uses a local library in determining the object of interest – Bandas paragraph 13, 24, 55)
With respect to claim 36, Blow as modified teaches the method of claim 34, further comprising determining the known object of interest by comparing feature information extracted from the preview image with an object template library stored in the wireless device, the object template library being stored as object data in the wireless device. based on the same rationale of the combination above, Bandas uses a local library in determining the object of interest – Bandas paragraph 13, 24, 55)
With respect to claim 37
With respect to claim 38, Blow as modified teaches the method of claim 34, wherein the known object of interest is defined in known-object data stored in the wireless device, and wherein applying the object recognition processing to the preview digital image comprises correlating or comparing image data comprising the preview digital image, or metrics derived therefrom, with the known-object data stored in the wireless device. (based on the same rationale of the combination above Bandas teaches using object recognition logic,  images are compared to known objects using, for example, an image library paragraph 13, 24, 55)
With respect to claim 39, Blow as modified teaches the method of claim 38, wherein the known-object data comprises facial representation data for one or more reference faces, and wherein correlating or comparing the image data comprising the preview digital image, or metrics derived therefrom, with the known- object data comprises performing facial recognition processing on the preview digital image and comparing any detected faces with the one or more reference faces, wherein the comparison uses a common representation scheme for the detected faces and the reference faces. (based on the same rationale of the combination above Bandas teaches using object recognition logic,  images are compared to known objects using, for example, an image library paragraph 13, 24, 55)
With respect to claim 42, Blow as modified teaches the method of claim 34, wherein the preview digital image has a first resolution, wherein the indication is a request for the enhanced digital image, the enhanced digital image having a second resolution that is higher than the first resolution. (Blow paragraph 71, 76 – preview is a lower resolution compared to requested higher resolution)
Claims 43, 44, 45, 46, 47, 48, 49, 52, 53, 56, 57 are similar in scope to claims 34-39 and 42 and are rejected based on the same rationale. 



Claim 40, 41, 50, 51, 54, 55, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow and Bandas as applied above and in further view of WO 2006/052390 by SAND CODEX (SAND).
With respect to claim 40, Blow as modified teaches the method of claim 34, wherein the preview digital image has a first resolution  wherein the indication of the positive determination is a request for further image data containing the representation of the known object of interest at a second resolution that is higher than the first resolution, (Blow paragraph 71, 76) but does not explicitly disclose for rendering a region of the preview digital image and wherein receiving the enhanced digital image or the additional image data comprises receiving the further image data as the additional image data and enhancing the region of the preview digital image containing the representation of the known object of interest using the further image data, to obtain the enhanced version of the preview digital image.
Sand teaches regional enhancement of a low-resolution image wherein receiving the enhanced digital image or the additional image data comprises receiving the further image data as the additional image data and enhancing the region of the preview digital image containing the representation of the known object of interest using the further image data, to obtain the enhanced version of the preview digital image. (Sand page 1, lines 18-27, page 3 line 24 to page 4 lin2, page 4 line 9 to page 5 line 5, page 5 line 16 to page 6 line 22)
It would have been obvious to one of ordinary skill before the effective date of the claimed invention to have the enhanced digital image downloading in Blow use regional enhancement as taught in Sand.  One would be motivated to have this to further improve upon saving bandwidth usage or allowing for usage in low-bandwidth situations.
With respect to claim 41, Blow as modified teaches the method of claim 40, wherein the preview digital image comprises a set of macro blocks and wherein requesting the further image data includes identifying the one or more macro blocks constituting the region of the preview digital image 
Claims 50, 51, 54, 55, 58, and 59 are similar in scope to claims 40 and 41 and are rejected based on the same rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID R LAZARO/Primary Examiner, Art Unit 2455